IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-92,172-01


                  EX PARTE STEVEN LAMONTE WILLIAMS, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 649626-A IN THE 178TH DISTRICT COURT
                               FROM HARRIS COUNTY


        Per curiam.

                                              ORDER

        Applicant pleaded guilty to aggravated sexual assault and was sentenced to fifty years’

imprisonment. He filed this application for a writ of habeas corpus in the county of conviction, and

the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

        Applicant contends, among other things, that a 2013 lab report in the record excludes him

as a contributor to DNA profiles. Applicant has alleged facts that, if true, might entitle him to relief.

Ex parte Elizondo, 947 S.W.2d 202 (Tex. Crim. App. 1996). Accordingly, the record should be

developed. The trial court is the appropriate forum for findings of fact. TEX . CODE CRIM . PROC. art.

11.07, § 3(d). In developing the record, the trial court may use any means set out in Article 11.07,

§ 3(d). If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.
                                                                                                       2

If he is indigent and wants to be represented by counsel, the trial court shall appoint counsel to

represent him at the hearing. See TEX . CODE CRIM . PROC. art. 26.04. If counsel is appointed or

retained, the trial court shall immediately notify this Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether Applicant

has presented newly available or discovered evidence that proves by clear and convincing evidence

that he is actually innocent. The trial court may make any other findings and conclusions that it

deems appropriate in response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: February 10, 2021
Do not publish